               Case 2:20-cv-00604-RSL Document 35 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
     BOB DAWSON, et al.;
 8                                                         CASE NO. 2:20-cv-00604-RSL
                                    Plaintiffs,
 9                                                         ORDER GRANTING STIPULATED
                    v.                                     MOTION FOR LEAVE TO AMEND
10                                                         THE COMPLAINT
     PORCH.COM INC., a Delaware corporation;
11
     GOSMITH INC., a Delaware corporation;
12   MATTHEW EHRLICHMAN, CEO and co-
     founder of Porch.com Inc. and CEO of
13   GoSmith, Inc., in his individual capacity;
     BRENTON MARRELLI, CEO and co-founder
14   of GoSmith Inc., in his individual capacity; and
15   DARWIN WIDJAJA, CTO and co-founder of
     GoSmith Inc. and VP of Porch.com Inc., in his
16   individual capacity,

17                                  Defendants.
18

19
            THIS MATTER having come before the Court on the parties’ Stipulated Motion for Leave
20
     to Amend the Complaint (Dkt. # 34-1) and the Court having reviewed the pleadings and evidence
21
     presented and on file in this case, and the Court being fully advised as to the issues presented, the
22
     Court hereby
23
            ORDERS, ADJUDGES AND DECREES that parties’ Stipulated Motion for Leave to
24
     Amend the Complaint is hereby GRANTED. Defendants shall have sixty (60) days from this
25
     Order to file a responsive pleading to the Amended Complaint and shall file a notice withdrawing
26

     ORDER GRANTING STIPULATED MOTION FOR LEAVE                             LAWHQ, LLC
     TO AMEND THE COMPLAINT              -1-                                299 S. MAIN STREET, SLC, UT 84111
     CASE NO. 2:20-cv-00604-RSL                                             385-285-1090 EXT 30007
               Case 2:20-cv-00604-RSL Document 35 Filed 11/25/20 Page 2 of 2




 1   their pending motion to dismiss (Dkt. # 15). The parties are directed to contact Teri Roberts, the

 2   judicial assistant, at (206) 370-8815 to schedule a teleconference.

 3

 4           DATED this 25th day of November, 2020.

 5
                                                       ROBERT S. LASNIK
 6                                                     UNITED STATES DISTRICT COURT JUDGE
 7
     Presented by:
 8
     LAWHQ, LLC                                     SUMMIT LAW GROUP, PLLC
 9
     By s/ Rebecca Evans                            By s/ Philip S. McCune
10   By s/ Crystal Cooke                            By s/ Diana Siri Breaux
     By s/ Mitchell West                               Philip S. McCune, WSBA #21081
11      Rebecca Evans, UT #16846 (PHV)                 Diana Siri Breaux, WSBA #46112
        Crystal Cooke, ct# (PHV forthcoming)           315 Fifth Avenue S., Suite 1000
12      Mitchell West, WSBA #53103                     Seattle, WA 98104
                                                       (206) 676-7000
13      299 S. Main St. #1300                          philm@summitlaw.com
        Salt Lake City, UT 84111                       dianab@summitlaw.com
14      (385) 285-1090 ext. 30007
                                                        MANATT, PHELPS & PHILLIPS, LLP
        rebecca@lawhq.com
                                                        Christine M. Reilly (Pro Hac Vice Forthcoming)
15      crystal.cooke@lawhq.com
                                                        Alexandra N. Krasovec (Pro Hac Vice Forthcoming)
        mitchell.west@lawhq.com
16                                                      Kristin E. Haule (Pro Hac Vice)
     Attorneys for Plaintiffs                           2049 Century Park East, Suite 1700
17                                                      Los Angeles, CA 90067
                                                        (310) 312-4000
18                                                      creilly@manatt.com
                                                        akrasovec@manatt.com
19                                                      khaule@manatt.com
                                                    Attorneys for Defendants
20

21

22

23

24

25

26

     ORDER GRANTING STIPULATED MOTION FOR LEAVE                            LAWHQ, LLC
     TO AMEND THE COMPLAINT              -2-                               299 S. MAIN STREET, SLC, UT 84111
     CASE NO. 2:20-cv-00604-RSL                                            385-285-1090 EXT 30007
